Name: Commission Regulation (EU) 2018/1903 of 5 December 2018 correcting Annexes IV, VI and VII to Regulation (EC) No 767/2009 of the European Parliament and of the Council on the placing on the market and use of feed, and correcting certain language versions of Annexes II, IV, V and VI to that Regulation (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  health;  consumption;  food technology;  international trade
 Date Published: nan

 6.12.2018 EN Official Journal of the European Union L 310/22 COMMISSION REGULATION (EU) 2018/1903 of 5 December 2018 correcting Annexes IV, VI and VII to Regulation (EC) No 767/2009 of the European Parliament and of the Council on the placing on the market and use of feed, and correcting certain language versions of Annexes II, IV, V and VI to that Regulation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular Article 27(1) thereof, Whereas: (1) Following the adoption of Commission Regulation (EU) 2017/2279 (2), an error was detected in point 2 of the Annex to that Regulation replacing Part A of Annex IV to Regulation (EC) No 767/2009 as regards the declared content of ash insoluble in hydrochloric acid. As a result, no tolerance levels were established for a content of ash insoluble in hydrochloric acid of 5 %. (2) An omission was detected in points 3 and 4 of the Annex to Regulation (EU) 2017/2279 replacing point 7 of Chapter I of Annex VI and point 8 of Chapter I of Annex VII to Regulation (EC) No 767/2009. This led to ambiguity as regards the scope of the provisions on the voluntary labelling of sensory or nutritional feed additives. (3) Regulation (EC) No 767/2009 should therefore be corrected accordingly. (4) The Croatian, Czech, English, Estonian, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Romanian, Slovak, Slovenian, Spanish and Swedish language versions of Regulation (EU) 2017/2279 contain an error where that Regulation replaced the term crude oils and fats by the term crude fat in Annexes IV, VI and VII to Regulation (EC) No 767/2009, but erroneously omitted to do so also in Annexes II and V to that Regulation. (5) The German language version of Regulation (EU) 2017/2279 contains a number of errors. There is an error in point 2 of the Annex to that Regulation replacing Part A of Annex IV to Regulation (EC) No 767/2009 as regards the percentage values of moisture content. Point 3 of the Annex to Regulation (EU) 2017/2279 replacing Annex VI to Regulation (EC) No 767/2009 contains errors as regards the abbreviated name of flavouring compounds and as regards the target species for the mandatory labelling requirements for lysine and methionine. (6) The Croatian, Czech, English, Estonian, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Romanian, Slovak, Slovenian, Spanish and Swedish language versions of Regulation (EC) No 767/2009 should therefore be corrected accordingly. The other language versions are not concerned by these corrections. (7) Since safety reasons do not require the immediate application of the corrections to the Annexes, in order to avoid unnecessary disruption of commercial practices and not to create an unnecessary administrative burden on the operators, it is appropriate to provide for transitional measures allowing a smooth conversion of labelling. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 767/2009 is corrected as follows: (1) in point 2 of Part A of Annex IV, in the second column of the table in row ash insoluble in hydrochloric acid, the content of the cell 1 - < 5 is replaced by 1 - 5; (2) point 7 of Chapter I of Annex VI is replaced by the following: 7. Without prejudice to point 6, where a sensory or nutritional feed additive is labelled on a voluntary basis, the added amount shall be indicated in accordance with point 1 or in case of feed additives of the functional group vitamins, pro-vitamins and chemically well-defined substances having similar effect, the total amount guaranteed during the complete shelf-life shall be indicated in accordance with point 2.; (3) point 8 of Chapter I of Annex VII is replaced by the following: 8. Without prejudice to point 7, where a sensory or nutritional feed additive is labelled on a voluntary basis, the added amount shall be indicated in accordance with point 1 or in case of feed additives of the functional group vitamins, pro-vitamins and chemically well-defined substances having similar effect, the total amount guaranteed during the complete shelf-life shall be indicated in accordance with point 2.; (4) in point 5 of Annex II and in the third column in rows 3, 5, 12, 15, 16 and 18 of the table in Annex V, the term crude oils and fats is replaced by the term crude fat; (5) (does not concern the English language). Article 2 1. Feed materials and compound feed which have been labelled before 26 December 2019 in accordance with the rules applicable before 26 December 2018 may continue to be placed on the market and used until the existing stocks are exhausted if they are intended for food-producing animals. 2. Feed materials and compound feed which have been labelled before 26 December 2020 in accordance with the rules applicable before 26 December 2018 may continue to be placed on the market and used until the existing stocks are exhausted if they are intended for non-food-producing animals. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 229, 1.9.2009, p. 1. (2) Commission Regulation (EU) 2017/2279 of 11 December 2017 amending Annexes II, IV, VI, VII and VIII to Regulation (EC) No 767/2009 of the European Parliament and of the Council on the placing on the market and use of feed (OJ L 328, 12.12.2017, p. 3).